I do not concur. In substance, this ordinance makes it an offense punishable by fine or imprisonment to wilfully and knowingly violate any order or regulation of any agency of the United States government which "rations" a commodity, or sell any commodity at a price in excess of the maximum price fixed "by or under the authority of the United States of America." This ordinance is far more indefinite and uncertain than would be an ordinance which in general terms merely declared it to be an offense to violate any Federal or State statute; because a statute has some permanence, while these orders and regulations of the Federal agency may be, and as a matter of common *Page 329 
knowledge have been, changed from day to day without previous notice.
This ordinance is so indefinite and uncertain that it results in a failure to create or define with sufficient accuracy any criminal offense. People v. Austin, 301 Mich. 456. A penal law cannot be sustained unless its mandates are so clearly expressed that any ordinary person can determine in advance
what he may or may not do under it. People v. Sarnoff,302 Mich. 266 (140 A.L.R. 1206).
The ordinance is void and the conviction and sentence should be set aside.
WIEST and SHARPE, JJ., concurred with BOYLES, J.